As the first representative of the Independent 
Republic of Tajikistan, I wish to congratulate you. Sir, on your election to 
the presidency of the Assembly and to express my Government's confidence in 
your guidance of the deliberations of the General Assembly at its 
forty-seventh session to a successful conclusion. 
 
I should also like to convey the felicitations of my Government to 
Mr. Boutros Boutros-Ghali, under whose able leadership we are confident the 
United Nations will stand up to the new challenges in the years to come. 
The breakup of the Soviet Union more than a year ago gave birth to new 
independent States, which are making their mark on the world map. Although 
some of these States obtained their independence fairly easily, most of them 
are experiencing a great deal of difficulty in forming new States. 
The formation of a new Tajikistan is currently at a difficult and 
sensitive stage, which could be cause for concern. Tajikistan, like some 
other former Soviet States, is in the midst of an economic crisis. Since the 
reasons for this crisis are quite obvious, I should like to point out several 
other factors that exacerbate the severity of our situation. 
First, as an agricultural country, we were recently devastated by heavy 
rains and floods, which ruined our crops. Our economic losses are estimated 
at more than 10 billion roubles. In this context, allow me, on behalf of the 
people and Government of Tajikistan, to extend our appreciation to the people 
and Governments of the Islamic Republic of Iran, Pakistan, Turkey and the 
United States of America for their assistance. However, I must add that this 
relief assistance has fallen far short of our proportionately large needs. I 
therefore call upon all international humanitarian organizations to send 
emergency relief assistance and foodstuffs to Tajikistan as soon as possible. 
Secondly, our geographical location puts us at a disadvantage in terms of 
transportation and accessibility. As far as transportation is concerned, up 
until the past few weeks there was even a threat of a blockade of the Republic. 
Lastly, Tajikistan has been experiencing some political unrest during the 
course of the past year. 

Despite these problems, since its independence Tajikistan has been 
recognized by 115 countries; established diplomatic relations with 37 
countries and opened the doors of the embassies of seven countries in our 
capital, Dushanbe; and has become a member of such great world organizations 
as the United Nations, the Conference on Security and Cooperation in Europe, 
and the Economic Cooperation Organization. I humbly submit that this is an 
ongoing process. 
At this point, I should like to outline the foreign policy of the 
Republic of Tajikistan. As members know, from the very first days of its 
independence Tajikistan chose democracy as a system for its new development; 
despite economic and social difficulties, and even the death of its own sons, 
it has remained and will remain firm in its choice. It is no secret that the 
tension in our country was caused mainly by the former Government's attempts 
to breach certain regulations concerning freedom of the media and human 
rights. But these attempts failed and we will not allow them to surface 
again. At present, there is no power in Tajikistan that can stop the movement 
of democracy, but we need the support of the world community to ensure that 
democracy prevails in our Republic. 
Unfortunately, owing to the sensitivity of the situation, we cannot 
disclose information concerning certain events in our country. We believe 
that such information, if known, could only intensify the problem. But we 
wish the world community to know that we have no objection to the kind of 
freedom of the media that conveys true facts from various points of view and 
within the framework of integrity and professional ethics. We have had no 
case in which a journalist has been refused entry into Tajikistan or in which 
we have interfered with his or her activities. 

Nevertheless, we are often unhappy with the activity of the media from 
some countries that distort the facts and actual events. For instance, for a 
year certain media sources have been claiming that Tajikistan is building a 
fundamental Islamic State. They support this claim by alleging that 
Tajikistan is going to adopt an Islamic ideology in the place of communism; 
that Tajikistan is the only Islamic republic of the former Soviet Union where 
a political Islamic party exists legally and has grown into a unique political 
force; and that Tajikistan's foreign policy extends preferential treatments to 
Islamic countries. I declare before the General Assembly that none of these 
allegations is accurate and that we reject them all. 
The communist system and the communist ideology failed, and their 
influence is insignificant now. To believe that the people of Tajikistan 
would wish to replace communism with an Islamic ideology would be a great 
mistake. On the basis of freedom of speech and assembly, peoples of different 
political persuasions including democratic, nationalist and Islamic groups 
are legally active, in unison, in today's Tajikistan. This is the first sign 
of the democratization process in Tajikistan. We call upon the international 
community to assist us in our process of democratization. A relapse into 
communist dictatorship is impossible in our country. The people of Tajikistan 
are against any totalitarian regime. There is no foundation in Tajikistan for 
establishing such a totalitarian government. However, we are extremely 
concerned that the critical state of our economy can lead our country off its 
chosen course. Therefore, I appeal to the representatives of the world 
community to evaluate the situation in Tajikistan and to support the new 
democracy. 

As I have already indicated, all political parties in Tajikistan function 
within the law. Any conclusion to the contrary would be ill-founded and 
unrealistic. 
On the question of friendly relations between Tajikistan and the Islamic 
Republic of Iran and the Islamic State of Afghanistan, I should say that for 
us these are not merely two neighbouring Muslim countries. Tajikistan, Iran, 
and Afghanistan recall for one another the historic memory of a single 
nation. All of us constitute a single cultural, ethnic and linguistic unit. 
We rejoice in our independence, which allows us to establish friendly and 
good-neighbourly relations with our brothers and sisters in Iran and 
Afghanistan. We are proud of our heritage, our history and our culture, and 
hope that the significance of these factors in our lives will never diminish. 
Once one has strayed from one's origins, one must seek a state of reunion. 
I also want to emphasize that the goal of our foreign policy is to create 
a democratic society that will live in peace with its neighbours. This is the 
ultimate objective we pursue in our internal and foreign policies. Our 
foreign policy is, in fact, designed to secure this noble goal. The 
underlying objective of our foreign policy is to create a positive environment 
for Tajikistan in the international community. In this process, we will 
endeavour to adopt the type of measures and policies that benefit the people 
of Tajikistan while at the same time not constituting a threat or disservice 
to the interests of other nations. We support the guidelines established and 
recognized by the world community with respect to the norms of international 
relations, which stand against violations of human rights, oppression and 
racism. We support the peaceful settlement of all regional and international 
conflicts. 

Tajikistan supports the development of large-scale relations with all 
members of the Commonwealth of Independent States (CIS). We fully recognize 
and respect the inviolability of existing borders between the members of the 
Commonwealth of Independence States. We protect the human and cultural rights 
of all people living in the territory of our Republic and wish and hope that 
the same conditions hold true for the Tajiks living in other States of the 
CIS. At the same time, we recognize that political borders in the Central 
Asian republics are not based on ethnic origin and that this reality demands 
the exercise of much responsibility on all sides. 
Tajikistan's foreign policy is based on peaceful coexistence, 
good-neighbourly relations and non-interference in other countries' internal 
affairs. Hence, we wish to establish political, economic and cultural 
relations with our contiguous and non-contiguous neighbouring countries, such 
as China, India, Afghanistan, Pakistan and Iran. 
Tajikistan is situated in a region where Islamic culture and spirituality 
are deeply rooted. We therefore establish relations with countries and 
Islamic organizations according to our spiritual and cultural requirements. 
Islam is a holy and divine religion and, in our view, certain Western media 
have created an inaccurate picture of it. 
For more than a century we lived under the Russian Tsars and later we 
lived under the Soviet Union. At this period of our history we are not making 
any judgement, positive or negative. What is past is past. Through our ties 
with Russia and Russian intellectuals, we learned and became familiar with 
European civilization. Today we are able to establish our own ties with 
Europe and come even closer to its civilization. We believe that the peoples 
of Western Europe will show us their support and assist the Tajik people in 

their noble struggle. We feel that our tremendous hydro-power, agriculture 
and mining industry offers great potential for cooperation with European 
countries. 
As a newly established democracy, Tajikistan greatly values friendly 
relations with all States in Europe, the Americas, Africa, the Near and 
Far East and South-East Asia on the basis of mutual respect. We invite the 
representatives of all countries in the world to visit Tajikistan and to 
witness our open-door policy for friendly relations and mutual cooperation. 

We wish to assure the world community that the leadership in Tajikistan 
is doing its utmost to stop gun-smuggling of all kinds on its southern borders 
and to prevent its recurrence. The Government has devised a scheme for
 
conciliation and for the disarming of parties to the conflict. Conditions in 
our territory are gradually normalizing. In this context, progress has been  
achieved; the conflict limited in any case to the central portion of one of 
the provinces has de-escalated and a cease-fire has been agreed upon and 
announced. Ninety per cent of our territory is in a peaceful state. This is 
not a temporary calm, but the beginning of continued peace and durable 
stability throughout Tajikistan. We want to assure the world that we have no 
intention of becoming one of the globe's hot spots. 
I invite representatives to visit Tajikistan, one of the oldest human  
civilizations in the world, to begin a new era of friendship and cooperation.
  
Our goal is to become an economically developed country with friendly trade  
relations with our neighbours and with other countries in the world community.  
Tajikistan respects and fully observes the United Nation Charter and the 
rule of international law. We support the constructive programmes designed by  
the United Nations for the settlement of conflicts and problems throughout the  
world.
We wish to state that Tajikistan has designated a Permanent 
Representative to the United Nations and that he has already begun to fulfil  
his duties. We believe that this will contribute to a strengthening of our 
ties with the United Nations and the rest of the world. 